﻿My delegation wishes to join previous speakers in congratulating you, Sir, on your election as President of the thirty-eighth session of the General Assembly.
22.	We also wish to express our sincere appreciation of the able manner in which your predecessor, Mr. Imre Hollai, guided the deliberations of the thirty-seventh session.
23.	Like other speakers, my delegation also warmly welcomes the admission of the newly independent island State of Saint Christopher and Nevis. We look forward 
to cordial and close relations between our two countries both here and within the Commonwealth.
24.	When I spoke in this Hall at the thirtieth session
, a few weeks after Papua New Guinea gained independence, I outlined the approach we were going to take to international relations. That approach we called universalism: friendship for all except racist regimes.
25.	Since then our policies have evolved and developed. We have built stronger links with a number of countries— those geographically close to us in the Pacific and Asia and our major economic partners. Our foreign policies have matured and are now presented under the general title of  purposeful direction . By this we mean that, without being strident or aggressive, we are pushing for progress towards international equity and order.
26.	What do we intend by that? Very simply put, we believe that order can be achieved in relations between sovereign States and that an economically and socially equitable world-wide order can be organized. My Government is a strong supporter of the United Nations and other international organizations. We hope and believe that those organizations can bring about a new international arrangement of which equity and order are the paramount features.
27.	We believe that neither equity nor order can last long in this world without each other. If we look around the world today we see examples of apparent order coupled with gross inequity and of people striving for equity amid gross disorder. For many people today equity and order must seem to be remote ideals. We in Papua New Guinea, while recognizing the barriers and difficulties, believe that both equity and order can be achieved— indeed they both must be achieved.
28.	I would first like to discuss the question of international order. To many people in southern Africa, Chad, Lebanon, Central America and Afghanistan, international order must seem an impossible ideal. They are suffering the effects of racism and international tensions which it seems this Organization can do little to moderate.
29.	With regard to the arms race, world-wide spending on arms is estimated to be a staggering $800 billion a year. Considering this, none of us can safely be said to be immune from the dangers of war or the economic consequences of the arms race. I will discuss the economic consequences of this massive spending later. First I will discuss the implications for the Pacific and South-East Asia.
30.	The South Pacific is not a region of intense great- Power rivalry. The possibility of armed conflict arising between military forces of countries in our region appears slight. But we in the Pacific are not immune to the effects of world tensions. Neither the South Pacific nor Southeast Asia is far enough away from the super-Powers to be free of the effects of the arms race. The members of the Association of South-East Asian Nations [/1SE4N] have had first-hand and extremely painful recent experience of great Power rivalries and regional conflict. A generation ago we in the Pacific suffered similarly. We do not want to see it happen again. We believe that the vast expenditure on arms is not contributing to security: we believe it is contributing to insecurity. We believe the recent increases in arms spending and in international tension are closely related.
31.	The present build-up can lead only to tragedy. The recent deplorable shooting down of the South Korean airliner and the tragic bombing in Burma are examples of what could happen. We believe that such incidents underline the need for international disarmament and a concerted effort to reduce international tensions. They also clearly indicate that organizations like the United Nations must act to provide safeguards for international travellers.
32.	I come now to the subject of nuclear testing. Another aspect of arms development which greatly concerns Papua New Guinea is nuclear testing in the Pacific. We have for several years now protested in the strongest terms against the hazards to human health and the environment presented by the French Government's nuclear-weapon testing programmes on Mururoa Atoll. We have also opposed any plans to dump or store nuclear wastes in the sea. To give effect to these positions we have ratified the Treaty on the Non-Proliferation of Nuclear Weapons, supported the proposed extension of the Convention on the prevention of marine pollution by dumping of wastes and other matter, signed at London in 1972  to prohibit the dumping of all radioactive wastes, and consistently express  our outrage at the French Government's persistent and blatant disregard of regional opinion. Papua New Guinea has accepted an invitation to send a scientist to inspect the Mururoa facilities. This inspection does not imply any tacit acceptance of nuclear testing. Rather, it will promote greater scientific examination of the effects of the French programme. At the same time, we are studying the various attempts being made in all parts of the world to prevent the proliferation of nuclear weapons.
33.	We believe that racism, along with the arms race, is one of the most serious threats to peace and order in the world today. As I mentioned earlier, when I addressed the Assembly eight years ago as the leader of a newly independent nation, I stated that we would be friendly to all nations except racists. The policy of unceasing opposition to racism still applies. Racism and
are by their very nature inconsistent with any concept of lasting international order. They offend the principles on which societies like mine are founded. Practitioners of racism and apartheid deserve not only condemnation but isolation. The opponents of racism deserve our strong, continual support.
34.	Many small countries are the victims of racism and colonialism. As Prime Minister of a small country, I believe that I have a special obligation and interest in putting their case. Small countries have a right to be free from invasion or other forms of unwanted intervention from outside. The right to be free from foreign invasion or intervention is absolutely basic to any concept of lasting international order. I should like, therefore, to underline my Government's strong support for the withdrawal of foreign forces from Kampuchea. For identical reasons, I should like to do the same in respect of the Soviet presence in Afghanistan.
35.	The most tenacious and extensive form of international interference is colonialism. I grew up and entered public life in a dependency which consisted of a Trust Territory and a colony. That experience has given me a special feeling for the importance of the right to national self-determination and for the role that the United Nations can play in its realization. I should therefore like to lend my Government's strong support to calls that the right to self-determination be extended to the remaining colonial territories. I urge other Members of the United Nations to co-operate in seeing that this right is extended to all those still suffering under the yoke of colonialism.
36.	One of the particular applications of this in the South Pacific that we are concerned with is in New Caledonia. One of our regional organizations is the South Pacific Forum, the members of which have accepted a variety of methods of decolonization. We believe that the 
continued denial of the right of colonial peoples to determine their own future is an affront to all thinking people. The French Government has announced some reforms. The South Pacific Forum has supported those measures, but we have also called for an act of self-determination which includes the option of independence and provides special safeguards for the Kanakas, a precise timetable for transition to independence and a visit by a mission representative of Forum members to observe developments. We are also considering the possibility of securing wider support for our position by placing New Caledonia again on the United Nations list of non-self-governing territories.
37.	The situation in the Trust Territory of the Pacific Islands is clearer, as are the responsibilities of the United Nations. There, my Government has been pleased to be a member of the visiting missions sent to observe the plebiscites on termination of the trust. We want to ensure that the rights of Micronesians are respected.
38.	We believe that respect for the rights of other people, which, I would suggest, obviates all forms of colonialism, is integral to the creation of an equitable and ordered world system. It is basic to the kind of society we are trying to build in Papua New Guinea. We urge all Governments to respect human rights.
39.	However, human rights, about which the Charter of the United Nations is so eloquent, do not exist in a vacuum. We need to be conscious  of their social context. We must be careful to ensure that a concern for human rights does not become a pretext for undue meddling in the affairs of others. While qualifying our stance in that fashion, I reiterate that Papua New Guinea condemns those who ignore, or offend against, human rights, and we add our voice to those calling for remedial action where needed.
40.	We are also extremely concerned about the Middle East. That area continues to be among the most disordered regions in the world. Conflicts there could escalate into much wider and more perilous confrontation at any time. This situation disturbs us greatly, and I should like again to add my country's voice and vote in support of those who seek peaceful solutions.
41.	As a sign of our concern, my Minister for Foreign Affairs and Trade attended the preparatory meetings for the International Conference on the Question of Palestine. As Unsaid then, the Papua New Guinea Government  recognizes the rights of the Palestinians, including their right to participate in determining their political future . . . At the same time, we maintain our recognition of the right of Israel to exist as a sovereign State. 
42.	We have been, and are, supporters of the Camp David accords. Recently we have been impressed by the increasingly active and constructive role being played by Governments and other protagonists in the region in exploring possible solutions. We lend our support to those who are working to bring equity and order to the Palestinian situation, to the calamitous conflicts in Lebanon and to the situation in the other countries in the region.
43.	Until now I have been discussing issues related to international order. I should like now to turn to issues related to international equity. We believe that those concepts are inextricably intertwined: there cannot be long-term order without equity, and there cannot be equity without order.
44.	The present international economic system is not equitable, and consequently international relations are not orderly. The present system features broad and growing differences in wealth; it is inherently unstable. We believe that meaningful steps to change this situation must be taken, and must be taken quickly.
45.	My country has been hit hard by the current recession. The prices of the commodities on which village people depend for their incomes have fallen dramatically. Many of them are at their lowest real level since we began large-scale participation in the international economy. Government income has been seriously reduced. Plans for increased Government services have been suspended, public works budgets have been cut, and we have been forced to retrench part of our public services. Our long- term plan to achieve fiscal self-reliance has suffered a severe setback. We are grateful to the Australian Government for its increased support, but at the same time regret its necessity.
46.	However, while grappling with the effects of this recession we must not lose sight of the fundamental weaknesses in the international economic system. The present system is inequitable, and there is a need for long- term structural adjustments.
47.	We in the Pacific are a microcosm of the overall world situation. A villager from my country—from even the most remote village—is affected by international economic trends. Like most developing countries, Papua New Guinea has developed countries as its most important trading partners. Our most important sources of foreign investment, foreign aid and commercial loans are also in developed countries. Needless to say, these relationships are vital to us, but are of far less importance to the developed countries. Manufactured products are imported. So is a good deal of expensive Western expertise. Our exports consist mainly of a small range of largely unprocessed primary products.
48.	We in the Pacific have taken several concrete steps towards reducing these inequities. We are seeking increased technical co-operation with ASEAN countries. A trade agreement with Australia and New Zealand gives products from Pacific countries preferential conditions. Our regional forum has established a fisheries agency to secure our common interests, and we have started a regional shipping line.
49.	None the less, neither the trade agreements we have with Australia and New Zealand nor the Lome Convention have made much difference in the kinds of products exported from Papua New Guinea. South Pacific countries in general have an increasingly adverse balance of trade with developed countries. We believe that this trade imbalance is only a part of a wider and deeper imbalance in relations between the two sets of countries.
50.	My country has called for regional co-operation towards a comprehensive restructuring of relations in the region, leading to a new Pacific order. We believe that in the Pacific as well as in the rest of the developing world, failure to restructure basic relationships will lead to economic stagnation and decline in developing countries. The primary changes we want to see are reduced tariff and non-tariff barriers to trade with developed countries and a transfer of skills and technology to developing countries.
51.	The current recession has demonstrated yet again the interdependence of all national economies. My Government calls on all Members of the United Nations to work together interdependent  in an effort to right present inequalities.
52.	As I mentioned earlier, we are concerned about the destabilizing effects of the arms race on international order. We are also concerned about its effects on equity. It poses a/threat to our vital communications and trade reunion the Pacific. It also, in the words of the secretariat 
of UNCTAD, imposes  strains ... on the flow of resources for development, and ... on the international economic system as a whole .
38.	The majority of South Pacific countries do not have standing military forces. Those forces that do exist are small. Disarmament, therefore, is less of an issue for island Governments and peoples than is the prevention of armament. We are trying to bring basic services and development to our peoples. We wish to avoid the extraordinary costs and dangers of arms spending. As I said earlier, approximately $800 billion is spent annually on armaments. That spending, given the poverty of most of the people in the world, is obscene.
39.	The law of the sea and the establishment of effective 200-mile economic zones are vital economic issues in the Pacific. As Prime Minister of a country with vast, untapped marine resources, I am committed to the establishment of an effective 200-mile economic zone. My Government is also strongly committed to the notion that the sea-bed beyond national economic zones is the common heritage of mankind. We are pleased at the progress being made by the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea. I must, however, repeat my Government's criticism of those Governments which decline for reasons of narrow self-interest to accede to the United Nations Convention on the Law of the Sea.
60.	The Common Fund for Commodities and the United Nations Convention on the Law of the Sea must surely rank among the most outstanding contributions to potential international equity and order. I appeal to all Governments represented here to bring the Common Fund and the Convention fully into effect.
61.	My Government believes that the present state of international economic and political relations is extremely unsatisfactory. We believe there is need for international equity and order. Today I have noted the trends that we consider dangerous and have outlined in very general terms the changes we believe are necessary.
62.	Papua New Guinea is a small country—in United Nations terms, a very small country. We are realistic about our influence in this Hall, but we have not allowed that realism to degenerate into cynical indifference. The people of Papua New Guinea have benefited from the attitudes and influence of the United Nations as well as from the work of its agencies. We believe that the United Nations has the ability to contribute effectively to the struggle for international equity and order. I call on the United Nations and all other international organizations to work for a more just and equitable world.
























 
 
